9 F.3d 117
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Carrol Richard OLSON, Plaintiff-Appellant,v.Gerald W. HART, Judge;  Harold Coleman;  Richard Smith,Judge Defendants-Appellees.
No. 93-3036.
United States Court of Appeals, Tenth Circuit.
Oct. 21, 1993.

Before MOORE, ANDERSON, and TACHA, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Carrol Richard Olson appeals the district court's dismissal of his complaint.  Olson alleged that defendants Honorable Gerald Hart and Honorable Richard Smith violated his constitutional rights as they presided over various stages of his criminal trial for aggravated assault.  Olson also alleged that defendant Harold Coleman falsely arrested him and denied him adequate medical attention.  The district court dismissed the claims under 28 U.S.C.1915(d).  We review the district court's dismissal for an abuse of discretion.  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).  Exercising jurisdiction under 28 U.S.C. 1291, we affirm.


3
The district court noted that to the extent Olson attacked the legality of his conviction, he must proceed under a petition for writ of habeas corpus.  The court dismissed the claims against defendant Coleman because Olson has made those claims in other lawsuits.  On grounds of absolute immunity, the court dismissed the damages claims against the state court judges.


4
On appeal, Olson reiterates many of the allegations from his complaint and insists they are sufficient to withstand dismissal under 1915(d).  None of the arguments in Olson's brief on appeal, however, address the district court's stated reasons for dismissal.  We find no error in the district court's dismissal.  Because Olson has not advanced a reasoned argument on the law or facts in support of the issues on appeal, we deny his motion to proceed in forma pauperis.  See Coppedge v. United States, 369 U.S. 438, 446 (1962).  We waive the fees in this case and AFFIRM the judgment of the district court.  The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3